Citation Nr: 1201796	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to an initial evaluation in excess of 30 percent for hypothyroidism. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1979 to November 1980, May 1982 to May 1984, and September 1991 to June 1994. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which declined to reopen the Veteran's claim for service connection for a right knee disability and granted service connection for hypothyroidism and assigned a 30 percent disability evaluation.  The Veteran perfected appeals of these issues.  

The Board notes that in the August 2007 rating decision, the RO also granted service connection for Raynaud's phenomenon and assigned a 20 percent disability evaluation.  In October 2007, the Veteran filed a notice of disagreement as to the disability evaluation assigned to Raynaud's phenomenon, along with the issues currently on appeal, and indicated that he desired a 30 percent disability evaluation.  Subsequently, in a May 2008 rating decision, the RO increased the disability evaluation for Raynaud's phenomenon to 40 percent disabling effective the date of service connection.  The Board finds that this is a complete grant of benefits sought since the Veteran was granted an evaluation (40 percent) in excess of that which he explicitly sought (30 percent).  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (finding that when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  Furthermore, he has not indicated in subsequent communications that he disagreed with the 40 percent disability evaluation assigned or that the evaluation was in any inadequate.  Therefore, the issue of an increased evaluation for Raynaud's phenomenon is not before the Board.  
The issues of service connection for a right knee disability and an initial evaluation in excess of 30 percent for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied service connection for a right knee disability; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the May 1995 rating decision raises a reasonable possibility of substantiating the claim of service connection for a right knee disability. 


CONCLUSIONS OF LAW

1.  The May 1995 RO decision that denied the Veteran's claim of service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a right knee disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

In a December 1994 rating decision, the RO denied service connection for a right knee disability.  In March 1995, the Veteran filed a notice of disagreement and the RO subsequently denied his claim again in a May 1995 rating decision and May 1995 supplemental statement of the case.  The Board notes that while the RO did not address the issue in an earlier March 1995 statement of the case, the Veteran did not express further disagreement or submit any communication which the Board could interpret as a VA Form 9, Appeal to Board of Veterans' Appeal, or equivalent document following either the May 1995 rating decision or the May 1995 supplemental statement of the case.  See 38 C.F.R. §§ 20.200, 20.202 (2011).  Therefore, the Veteran did not file a timely appeal to the May 1995 rating decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The May 1995 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

The claim of entitlement to service connection for a right knee disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decisions consisted of service and post-service treatment records and VA examination reports.  Service treatment records were negative for any findings or complaints of a right knee disability or injury.  A July 1992 x-ray report of the right knee showed bone islands but was otherwise negative.  Post-service records included an April 1995 VA examination report noting the Veteran's complaints of knee pain for six months after twisting his right knee while getting up off the floor in 1992, and having recurring pain for a few days with increased activity.  Evaluation of the right knee demonstrated no deformity, swelling, or tenderness to palpation.  Additionally, the knee was stable on drawer and collateral ligament testing and McMurray's testing was negative.  The diagnosis was right knee injury with residual intermittent discomfort. 

In denying the Veteran's service connection claim for a right knee disability in December 1994, the RO found that there was no current evidence of a right knee disability.   Likewise, the RO denied the Veteran's claim in May 1995 after determining that service treatment records and post-service evidence were negative for a right knee disability.  

To reopen the claim, the new evidence must show that the Veteran has a current right knee disability related to service. 

Pertinent evidence received since the last final decision for the claim of service connection includes private treatment records reflecting ongoing treatment for a right knee disability.  Pertinently, a private magnetic resonance imaging (MRI) report of the right knee in July 2006 shows that the Veteran had undersurface free edge tearing of the posterior horn-body junction of the medial meniscus with mild medial tibial fibrovascular reaction favored over low-grade contusion, mild medial and posteromedial capsulitis, and intermediate to high grade patellofemoral chondromalacia preferentially involving the medial and odd facet.  The evidence also includes the Veteran's statements indicating that his knee symptoms have worsened. 
    
The newly submitted evidence pertinently shows that the Veteran now has a current right knee disability which was a factor in denying the claim for service connection in the past.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Additionally, along with the Veteran's previous statements as to injuring his right knee in service as well as the July 1992 x-ray of the right knee tending to show that there was some incident with the right knee, the Board finds that following further development that there is sufficient evidence to raise a reasonable possibility of substantiating the claim.  See id.  In this regard, the Board notes that the Veteran is competent and credible to give evidence about what he Veteran experienced, such as twisting his right knee in service and intermittently experiencing pain ever since that time.  See e.g. Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus, the claim is reopened.


ORDER

New and material evidence to reopen the claim of service connection for a right knee disability has been received; to this limited extent, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran essentially contends that he currently has a right knee disability related to service.  While service treatment records are negative for any findings of complaints of a right knee disability, the Veteran has stated that he injured his right knee in service and has had problems ever since service.  As noted above, the Veteran is and credible competent to state what he experienced during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, as previously discussed, the fact that the Veteran was provided an x-ray of his right knee in July 1992 suggests that there was some event in service involving the right knee which precipitated the need for evaluation thereof.  Accordingly, the Board finds that an examination is necessary to determine the onset and etiology of the Veteran's current right knee disability.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011) (noting VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) 

As to the claim for an initial evaluation in excess of 30 percent for hypothyroidism, the Board notes that the Veteran was last afforded an examination in April 2007.  In a May 2008 statement, G.L. Welsh, M.D. indicated that the Veteran's symptoms had worsened in the last six to eight months.  Additionally, in its November 2011 informal hearing presentation, the representative essentially indicated that the 2007 examination does not adequately portray the Veteran's current disability picture.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of his current right knee disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine whether there is a 50 percent or greater probability that a right knee disability is related to the Veteran's military service, to include the Veteran's credible statement that he twisted his knee in July 1992.

In addition, the examiner must comment on the approximate date of onset and etiology of the current right knee disability as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's lay statement regarding the onset of symptoms and continuity of such symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2.  Schedule the Veteran for an examination in order to determine the severity of his service-connected hypothyroidism.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  The examiner should describe all of the Veteran's symptoms, and specifically indicate whether any of the following are present:  fatigability, use of continuous medication required for control, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and/or sleepiness.  

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


